Plaintiff sued to recover the contract price of certain mechanical appliances known as a pyrometer for which defendant signed an order of sale on approval. The cause was tried before the court without the aid of a jury, and plaintiff recovered judgment for the amount sued for and defendant appealed.
Defendant signed a written order on February 27, 1918, for pyrometer equipment totaling $885.50. Plaintiff was to install the instrument. No time was specified for delivery or shipment. On account of war conditions, according to plaintiff, it was not able to ship promptly. Shipments were made at intervals and the last one on August 5, 1918. Plaintiff was to install and as the shipments arrived defendant placed them, unpacked, in its office building. August 12, 1918 the office building was burned and the pyrometer equipment destroyed. *Page 465 
The contract provided that plaintiff should install free of charge, and contained this further provision: "We place this order with you for material specified above, f.o.b. Philadelphia, subject to sixty days trial. If the material is not satisfactory to us it may be returned within sixty days from receipt thereof, and no extension of said trial period shall be binding on The Brown Instrument Company, unless first authorized by it in writing. In the event that the material is not accepted by us we agree to properly pack and return material to The Brown Instrument Company. We agree to pay The Brown Instrument Company the cost of any and all damages to the said material by reason of fire, act of God, or any other agency, except damage due to reasonable wear and tear occurring between the time of receipt thereof by us and time said material is received again by The Brown Instrument Company at their plant."
Defendant in its assignments complains of the refusal of its instruction in the nature of a demurrer at the close of the plaintiff's case, and the giving of declaration A on behalf of plaintiff. Defendant proceeded with its evidence after the refusal of its peremptory request, and did not renew this request at the close of the case, hence the demurrer was abandoned. But the substantial ground, anyway, is in the second assignment as we have stated them. Plaintiff's declaration A is bottomed on the theory that if defendant ordered the material shipped, and the order was accepted, and thereafter the material was shipped and received, stored, and destroyed by fire, then defendant was liable for the contract price. We do not agree with this construction of the contract. Under the terms of the contract no time for shipment was mentioned, hence plaintiff was required to ship within a reasonable time. The time of shipment was an issue below and the court found against defendant on that issue. The error of the court was in the construction of the contract as to the measure of damages. Defendant, under the contract, had the right to try this *Page 466 
equipment for sixty days after installation which was to be done by plaintiff without charge, and if at the end of that trial period the material was not satisfactory defendant had the right to return it. The contract was of sale on approval. [24 R.C.L. 429.] Before opportunity to carry out the trial provision the property was destroyed by fire with out fault of defendant. In this situation and under the terms of the contract plaintiff could not recover the contract price. The contract gave plaintiff its remedy. It obligated defendant to pay "the cost of any and all damages" to the material by reason of fire as specified. "The cost of any and all damages" does not mean the price specified in the contract. In effect defendant's position was in the nature of a gratuitous insurer of the material shipped to it, and liable under the contract only for the actual damage that plaintiff sustained.
Both plaintiff and defendant discuss in their briefs the question of title. We do not deem this question of importance. Both parties were bound by the terms of the contract which fixed defendant's liability in the event the pyrometer equipment was destroyed by fire. If no such provision were in the contract then the question of where the title was at the time of the destruction would be material. Plaintiff's learned counsel recognizes the force of defendant's contention here relative to the measure of damages, and suggests that inasmuch as defendant's evidence tended to show that the pyrometer equipment was of the value of about $500 that a remittitur of $385.50 would avoid a reversal. We think this a commendably frank suggestion. If, therefore, plaintiff will within ten days from the filing of this opinion file here a remittitur of $385.50 the remainder of the judgment, to-wit, $500, will be affirmed, otherwise the cause will be reversed and remanded. It is so ordered. Cox, P.J., andFarrington, J., concur. *Page 467